89 F.3d 848
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Servando VELOZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70944.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1996.*Decided June 10, 1996.

1
Before:  BRUNETTI and RYMER, Circuit Judges, and TANNER,** District Judge.


2
MEMORANDUM***


3
Jose Servando Veloz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' (BIA) dismissal of his appeal from the Immigration Judge's (IJ) denial of his application for discretionary relief from deportation under section 212(c) of the Immigration and Nationality Act (INA), 8 U.S.C. § 1182(c).   We have jurisdiction pursuant to 8 U.S.C. § 1005a(a), and we deny the petition.


4
Section 212(c) permits the Attorney General to grant discretionary relief from deportation to lawful permanent residents.   In deciding whether to grant section 212(c) relief, the BIA must consider the social and humane considerations presented in an applicant's favor and balance them against evidence of the applicant's undesirability as a permanent resident.  Yepes-Prado v. INS, 10 F.3d 1363, 1365-66 (9th Cir.1993).


5
A review of the BIA's decision indicates that the BIA's fact-finding is supported by substantial evidence, and the BIA supported its conclusions with a reasoned explanation based upon legitimate concerns.   See id. at 1366;  Ayala-Chavez v. INS, 944 F.2d 638, 642 (9th Cir.1991).   While the petitioner has established unusual or outstanding equities in his behalf, the petitioner's equities are outweighed by the adverse factors in his record such as use of drugs, driving under the influence of alcohol, failure to file income tax returns, and driving with a suspended license.   The BIA did not abuse its discretion by dismissing Veloz's appeal of the IJ's denial of discretionary relief.


6
PETITION DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Hon.  Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3